Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
SEAN STARK,                                                   )                      No. 08-05-00312-CR
)
                                    Appellant,                        )                             Appeal from
)
v.                                                                          )                       205th District Court
)
THE STATE OF TEXAS,                                   )                  of El Paso County, Texas
)
                                    Appellee.                          )                       (TC# 20050D01364)

MEMORANDUM OPINION

            Sean Stark attempts to appeal a conviction for tampering with a governmental record. 
Finding that Appellant has no right of appeal, we dismiss the appeal.
            After entering a negotiated plea of guilty, Appellant filed a timely notice of appeal, including
the trial court’s certification of the defendant’s right to appeal as required by Rules 25.2(a)(2) and
25.2(d).  The trial court’s certification  reflects that the appeal “is in a plea-bargain case, and the
defendant has NO right of appeal.”  On October 13, 2005, the Clerk’s Office notified Appellant’s
counsel that the certification reflects that Appellant has no right of appeal in this case and requested
a response.  Counsel filed a response on behalf of Appellant asserting that he intended to appeal the
trial court’s ruling on a special plea of double jeopardy raised by written motion and ruled on before
trial.  The trial court has not granted Appellant permission to appeal this issue. Further, Appellant
filed the special plea of double jeopardy on the same day that he entered the guilty plea and there is
no evidence that he obtained an adverse ruling on the plea.  Consequently, we conclude that
Appellant has no right of appeal.  The appeal is dismissed.


December 8, 2005                                                       
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)